
	
		II
		111th CONGRESS
		2d Session
		S. 2940
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To increase the use of security cameras at
		  airport security screening checkpoints and exits, to impose increased penalties
		  on individuals who circumvent security screening at airports, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Airport Terminal Act of
			 2010.
		2.Screening location and sterile area
			 definedIn this Act, the terms
			 screening location and sterile area have the meanings
			 given those terms in section 1540.5 of title 49, Code of Federal Regulations
			 (or any corresponding similar rule or regulation).
		3.Increased use of security cameras at
			 airports
			(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall prescribe
			 regulations that—
				(1)require the use of security cameras at all
			 screening locations and all locations where passengers exit the sterile area at
			 airports in the United States;
				(2)set forth requirements for the use,
			 maintenance, and testing of security cameras and other technological devices
			 used for security at airports in the United States; and
				(3)specify that employees of the
			 Transportation Security Administration have access to all security cameras and
			 technological devices described in paragraph (2) and data or recordings from
			 such cameras and devices that relate to airport security, including standards
			 for—
					(A)the timing of such access;
					(B)the accessibility of copies and acceptable
			 formats for such data or recordings;
					(C)the period for which such data or
			 recordings must be maintained; and
					(D)the permissible uses of such data or
			 recordings.
					(b)Interim regulationsThe Secretary of Homeland Security may
			 issue interim final rules under subsection (a) without regard to the provisions
			 of chapter 5 of title 5, United States Code.
			4.Improved monitoring of exits from sterile
			 areas in airports
			(a)ReportNot later than 60 days after the date of
			 the enactment of this Act, the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) shall submit to the committees
			 specified in subsection (b) a report that—
				(1)makes recommendations for improving the
			 security of each location at an airport where passengers exit the sterile area;
			 and
				(2)assesses—
					(A)differences in configurations of such
			 locations; and
					(B)options for improving security at such
			 locations, such as increasing personnel assigned to such locations and the use
			 of technology to improve security.
					(b)Committees specifiedThe committees specified in this subsection
			 are—
				(1)the Committee on Commerce, Science, and
			 Transportation and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
				(2)the Committee on Transportation and
			 Infrastructure and the Committee on Homeland Security of the House of
			 Representatives.
				(c)RegulationsThe Secretary of Homeland Security may
			 prescribe regulations, including interim final rules implemented without regard
			 to the provisions of chapter 5 of title 5, United States Code, requiring
			 standards for security at each location at an airport where passengers exit the
			 sterile area.
			5.Increased penalties for circumventing
			 security screening
			(a)Civil penaltiesSection 46301(a)(5)(A)(i) of title 49,
			 United States Code, is amended—
				(1)by striking or chapter 449
			 and inserting chapter 449; and
				(2)by inserting , or section
			 46314(a) after 44909).
				(b)Criminal penaltiesSection 46314(b) of title 49, United States
			 Code, is amended to read as follows:
				
					(b)Criminal penaltyA person violating subsection (a) of this
				section shall be fined under title 18, imprisoned for not more than 10 years,
				or
				both.
					.
			(c)Notice of penalties
				(1)In generalEach operator of an airport in the United
			 States that is required to establish an air transportation security program
			 pursuant to section 44903(c) of title 49, United States Code, shall ensure that
			 signs that meet such requirements as the Secretary of Homeland Security may
			 prescribe providing notice of the penalties imposed under sections
			 46301(a)(5)(A)(i) and 46314(b) of title 49, United States Code, as amended by
			 this section, are displayed near all screening locations, all locations where
			 passengers exit the sterile area, and such other locations at the airport as
			 the Secretary of Homeland Security determines appropriate.
				(2)Effect of signs on penaltiesAn individual shall be subject to a penalty
			 imposed under section 46301(a)(5)(A)(i) or 46314(b) of title 49, United States
			 Code, as amended by this section, without regard to whether signs are displayed
			 at an airport as required by paragraph (1).
				
